Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED OFFICE ACTION
This Office Action is in response to the papers filed on 21 September 2022.

APPLICANT’S ELECTION
Applicants’ election without traverse of cardiosphere derived cells (CDCs) as the species for examination in the reply filed on 21 September 2022 is acknowledged
Claims 2-3, 13, 15, 17, 19, 22, 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

CLAIMS UNDER EXAMINATION
                  Claims 1, 4-10 and 12 have been examined on their merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.

Claims 1, 4-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marban et al. (Exosomes and Micro-Ribonucleic Acid For Tissue Regeneration (US20150203844 2015).

Marban teaches a method of repairing and/or regenerating damaged or diseased tissue comprising administering to the damaged or diseased tissues compositions comprising exosomes (Abstract). The exosomes are secreted from regenerative cells ([0008]). In several embodiments, the regenerative cells are human cells. In several embodiments, the regenerative cells are autologous to the individual while in several other embodiments the regenerative cells are allogeneic to the individual ([0009]). In additional embodiments, a plurality of regenerative cells is administered along with exosomes, and/or miRNAs ([0010]). The regenerative cells may comprise cardiosphere-derived cells (CDCs)([0011]). In several embodiments, the method further comprises administering the regenerative cells from which the exosomes were obtained to the individual, either prior to, concurrent with, or after administration of the exosomes. Administration of these cells can be by the same route or an alternative route ([0021]).

The art teaches cancerous target tissues, including but not limited to those affected with one or of acute lymphoblastic leukemia (ALL), acute myeloid leukemia (AML), adrenocortical carcinoma, kaposi sarcoma, lymphoma, gastrointestinal cancer, appendix cancer, central nervous system cancer, basal cell carcinoma, bile duct cancer, bladder cancer, bone cancer, brain tumors (including but not limited to astrocytomas, spinal cord tumors, brain stem glioma, craniopharyngioma, ependymoblastoma, ependymoma, medulloblastoma, medulloepithelioma, breast cancer, bronchial tumors, burkitt lymphoma, cervical cancer, colon cancer, chronic lymphocytic leukemia (CLL), chronic myelogenous leukemia (CML), chronic myeloproliferative disorders, ductal carcinoma, endometrial cancer, esophageal cancer, gastric cancer, Hodgkin lymphoma, non-Hodgkin lymphoma hairy cell leukemia, renal cell cancer, leukemia, oral cancer, liver cancer, lung cancer, lymphoma, melanoma, ocular cancer, ovarian cancer, pancreatic cancer, prostate cancer, pituitary cancer, uterine cancer, and vaginal cancer can be treated ([0077]).

While Marban teaches each of the limitations recited in claim 1, the art does not do so with sufficient specificity to anticipate the method recited in claim 1.

As set forth above, Marban teaches a method of treating a damaged tissue. It would have been obvious to administer CDCs to treat a damaged tissue. One would have been motivated to do so since Marban teaches exosomes in addition to CDCs can be administered to treat a damaged tissue. One would have had a reasonable expectation of success since Marban teaches CDCs can be administered with the exosomes they secrete. It would have been obvious to combine the teachings of Marban to treat  cancer by administering a therapeutic amount of CDCs. One would have been motivated to do so since the art teaches the treating a tissue damaged by cancer. KSR Rationale E indicates that  “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).  One would have had a reasonable expectation of success since the art teaches tissue damaged by cancer can successfully be treated.  Therefore claim 1 is rendered obvious as (claim 1).

Marban teaches systemic administration ([0020]). Examiner notes the art teaches regenerative cells from which the exosomes were obtained can be administered by the same route as said exosomes ([0021]). Therefore system administration of CDCs as recited in claim 4 is rendered obvious (claim 4). 

Marban teaches intravenous administration ([0071]). Therefore claim 5 is included in this rejection (claim 5).

Marban teaches the damaged tissue may be cardiac tissue ([0011]). Cardiac tissue may be damaged by a chronic condition including cancer ([0012]). Marban teaches treating the cardiac tissue to improve ventricular function ([0018]). In some embodiments Marban teaches direct administration to a tissue (e.g., direct injection, such as intramyocardial injection). It would have been obvious to inject cells into either ventricle of the heart. One would do so to improve ventricular function. One would have expected success since the art teaches administration to a tissue by direct injection. Therefore claim 6 is rendered obvious (claim 6).

Marban teaches local administration ([0020). Therefore claim 7 is included in this rejection (claim 7).

Marban teaches subcutaneous delivery methods may be used ([0072]). Therefore claim 8 is included in this rejection (claim 8).

Because administration of CDCs to a patient with cancer is rendered obvious, administration would be expected to result in the effects recited in claim 9. Therefore claim 9 is included in this rejection (claim 9).

Marban teaches administration by injection ([0071]). Marban teaches delivery of multiple doses ([0074]). Therefore administration of two or more injections is rendered obvious (claim 10).

Marban teaches the regenerative cells may be human cells ([0009]). In several embodiments, the regenerative cells are autologous to the individual while in several other embodiments the regenerative cells are allogeneic to the individual. Therefore claim 12 is included in this rejection (claim 12).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653